 Case 19-34027 Doc 56 Filed 06/05/20 Entered 06/05/20 10:56:46 Desc Main
    UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                              Document Page 1 of 1
RE: SAM MCDONALD                                                ) Case No. 19 B 34027
                                                                )
                                                   Debtor       )Chapter 13
                                                                )
                                                                ) Judge: DONALD R CASSLING



                                                      NOTICE OF MOTION

   SAM MCDONALD                                                               DAVID M SIEGEL
                                                                              via Clerk's ECF noticing procedures
   45 E 36TH ST
   CHICAGO, IL 60653


   Please take notice that on June 25, 2020 at 10:00 am., I will appear before the Honorable Judge DONALD
   R CASSLING or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard telephonically. No personal appearance in court is necessary or
   permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
   Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court
   Solutions at (917) 746-7476.

   If you object to this motion and want it called on the presentment date above, you must
   file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
   timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the
   court may grant the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on June 05,
   2020.

                                                                                                      /s/ Tom Vaughn

                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On December 02, 2019 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely payments to the Chapter 13 Trustee.

   Monthly payment           680.00         Arrears      $1,781.57               Last date paid     05/22/2020


   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).



                                                                                      Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                                 /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
